Citation Nr: 0211224	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Evaluation of service-connected residuals of injury of the 
right fifth metacarpal head, currently evaluated as 
noncompensably (0 percent) disabling.

(The issues of entitlement to service connection for 
bronchial asthma, insomnia, headaches, back pain, and 
pruritic rash, as well as the issue of entitlement to a 10 
percent rating based on multiple noncompensable service-
connected disabilities will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



INTRODUCTION

The veteran's active military service extended from July 1982 
to July 1985 and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in November 1999, 
when it was remanded for further development.  As to the 
evaluation of the service-connected finger injury residuals, 
the requested development has been completed.  The Board now 
proceeds with its review of the appeal of that issue.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for bronchial asthma, 
insomnia, headaches, back pain, and pruritic rash, as well as 
the issue of entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
of the service-connected residuals of injury of the fifth 
metacarpal head has been obtained.

2.  The service-connected residuals of injury of the right 
fifth metacarpal head are manifested by complaints of 
episodic pain and by X-ray evidence of mild bone deformity of 
the fifth metacarpal bone.  There is no functional 
impairment.  There is no limitation of motion.  The 
disability does not exceed that associated with ankylosis.  
The disability does not approximate that associated with 
extremely unfavorable ankylosis or amputation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected residuals of injury of the right fifth metacarpal 
head have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 5156, 5227 and 
Note (2001); 67 Fed. Reg. 48784, 48786, 48787 July 26, 2002, 
(to be codified at 38 C.F.R. Part 4, Codes 5227 and Note, 
5230).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, and a letter dated in February 2002, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Rating criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).  

An October 1984 service medical record shows the veteran 
injured his right hand.  X-rays revealed a fracture of the 
fifth metacarpal head.  The injury was splinted and the 
veteran returned to duty.  There are no specific rating 
criteria for residuals of fractures of the fifth metacarpal 
head, so the disability must be rated by analogy.  Prior to 
August 26, 2002, the only available criteria for rating by 
analogy was with ankylosis.  Effective August 26, 2002, there 
are rating criteria based on limitation of motion.

Effective August 26, 2002, any limitation of motion of the 
ring or little finger will be assigned a 0 percent or 
noncompensable evaluation.  67 Fed. Reg. 48784, 48786, July 
26, 2002, (to be codified at 38 C.F.R. Part 4, Code 5230).  
The RO did not consider the claim under this rating code.  
However, since the change provides a noncompensable rating, 
the veteran was not prejudiced.  He is claiming a compensable 
rating and not asserting that he meets criteria for a 
noncompensable evaluation.  Compare Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this instance, 
the changes wrought by 67 Fed. Reg. 48784, et seq., July 26, 
2002, were neither more nor less favorable.  The new Code 
5230 provided a noncompensable evaluation.  The wording of 
Code 5257 was clarified without change in the rating 
provided.  Code 5156 was not affected by the change.  

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" 
there was a noncompensable (0 percent) rating for the major 
and minor extremities.  38 C.F.R. Part 4, Code 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an 
amputation.  Note following 38 C.F.R. Part 4, Code 5227 
(2001).   

As of August 26, 2002, for "Ring or little finger, ankylosis 
of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non-
dominant extremity.  Note:  Also consider whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  67 Fed. Reg. 48784, 48786, 48787 July 26, 2002, (to be 
codified at 38 C.F.R. Part 4, Code 5227). 

Amputation of the fifth or little finger, without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto is rated as 10 percent disabling and as 20 percent 
disabling where there is carpal resection (more than one-half 
the bone lost).  38 C.F.R. Part 4, Code 5156 (2001).  

The Evidence  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The report of the April 2000 VA examination of the veteran's 
right hand shows that the veteran reported no recent 
treatment.  He reported occasionally experiencing pain when 
closing the hand very hard, as when using pliers.  He 
reported episodes of hand pain one week a month.  The 
examiner noted that there were no anatomical defects of the 
right hand.  The veteran was able to touch his fingertips to 
his thumb and to the median transverse fold of the hand.  
Muscle strength was 5/5, which the examiner noted to be 
normal.  The right little finger, metacarpophalangeal, 
proximal interphalangeal, and distal interphalangeal joints, 
moved from 0 degrees extension to 100 degrees flexion.  The 
doctor reported that there was no objective evidence of pain 
on the range of motion.  X-rays disclosed a mild bone 
deformity of the fifth metacarpal bone.  The diagnosis was 
residuals, fracture, 5th metacarpal head of the right hand.  
The physician expressed the opinion that in terms of range of 
motion, muscle strength, muscle atrophy, and instability, the 
veteran had a functional right hand with no residuals at the 
present time.  There was no excess or limitation by pain, 
fatigue, weakness or lack of endurance, following repetitive 
use or during flare-ups of the right hand.  

Analysis  While the veteran may feel that his service-
connected hand disability may warrant a higher rating, the 
report of a trained medical professional is significantly 
more probative in determining the extent of the disability 
and whether the disability approximates the criteria for a 
higher evaluation.  Here, the doctor found essentially no 
disability.  

The competent medical evidence establishes by a preponderance 
of the evidence that there is no limitation of motion.  See 
67 Fed. Reg. 48784, 48786, July 26, 2002, (to be codified at 
38 C.F.R. Part 4, Code 5230).  

The physician's description, as set forth above, establishes 
by a preponderance of the evidence that the disability does 
not approximate and is not analogous to the disability 
associated with any type of ankylosis, favorable, unfavorable 
or extremely unfavorable.  38 C.F.R. Part 4, including 
§§ 4.7, 4.20, Code 5227 and Note (2001); 67 Fed. Reg. 48784, 
48786, 48787 July 26, 2002, (to be codified at 38 C.F.R. 
Part 4, Code 5227 and Note). 

Similarly, the competent medical evidence establishes by a 
preponderance of evidence that the disability does not 
approximate and is not analogous to the disability associated 
with an amputation.  38 C.F.R. Part 4, including §§ 4.7, 
4.20, Code 5156 (2001).  

The medical evidence provides a preponderance of evidence 
which establishes that the disability does not approximate 
any applicable criteria for a compensable rating.  
Consequently, the claim must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case dated in 
April 1995), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A higher (compensable) evaluation of service-connected 
residuals of injury of the right fifth metacarpal head is 
denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

